 

[img1.jpg]


 

 

 

 

Kevin A. Barr

Senior Vice President

Human Resources

 

October 2, 2006

 

Mr. Robert Wilkerson

GENIE Industries

18340 NE 76TH Street

Redmond, WA, 98073

 

Dear Bob,

 

As you know, in furtherance of your desire to phase out of your position as
President of the Aerial Work Platforms division (“AWP”) and reduce your work
schedule, we have hired Tim Ford as your successor. I am writing to thank you
for your contributions to AWP specifically, and to Terex Corporation (“Terex”)
as a whole, as well as to confirm our understanding of your continuing role with
Terex.

 

Effective from October 2, 2006, we will need your assistance with the transition
of your duties to Tim Ford. Tim Ford will report to you and Ron DeFeo jointly
through December 31, 2006, after which Tim Ford will report directly to Ron
DeFeo.

 

Effective January 1, 2007, you will assist Terex with customer and other growth
initiatives. In this role, you will provide guidance to the Terex Executive Team
on projects such as Terex of the Future, corporate strategy, acquisition
assessment and integration and other projects assigned to you by Ron DeFeo.
Since you will not be performing any policy making functions for Terex and you
will not be in charge of a principal business unit, division or function in this
position from and after January 1, 2007, you will cease being an Executive
Officer of Terex at that time. While you will no longer be an Executive Officer,
please note that you will still be subject to Form 4 filing requirements with
the SEC for the first six months of 2007.

 

The following will be applicable to you, effective January 1, 2007 unless noted
otherwise below:

 

 

1.

You will continue to be a full-time team member. During the transition of your
duties and thereafter, you will continue to report to Ron DeFeo.

 

 

2.

Your base salary will be $250,000. You will continue to be eligible to
participate in the Terex Management Incentive Bonus Plan with a target set at
50% of your base salary.

 

 

TEREX CORPORATION

500 Post Road East, Suite 320, Westport, Connecticut 06880

Telephone: (203) 222-7170 Fax: (203) 222-7976

 



 

 

3.

You will continue to be eligible to participate in the Company’s Vehicle Fleet
Program and receive financial planning services.

 

 

4.

You will continue to be eligible to participate in the Company’s benefits
program including medical, dental, vision, life insurance, and disability
benefits, 401 (k) plan , employee stock purchase plan and Terex Deferred
Compensation Plan, subject to the terms and conditions of those plans.

 

 

5.

The Second Amended and Restated Change in Control and Severance Agreement
entered into between you and Terex on March 6, 2006 will terminate. Neither you
nor Terex will have any further obligations or rights under the Agreement.

 

 

6.

In the fourth quarter of 2007, we will re-evaluate your role.

 

 

7.

All other terms and conditions of your employment apply, including your at-will
employment status. Sixty (60) days’ notice will be required if either you or
Terex terminates your employment.

 

You acknowledge that you it was your desire to phase out of your position as
President of AWP and reduce your work schedule. You further acknowledge that
your acceptance of these terms, and more specifically the changes in your role,
your status as an Executive Officer, your eligibility to participate in the LTIP
or similar type plan and the termination of your Amended and Restated Change in
Control and Severance Agreement, will not trigger a Termination for Good Reason
or other termination event pursuant to the Amended and Restated Change in
Control and Severance Agreement or under the LTIP.

 

Non-Compete and Confidentiality

 

You agree that for a period of a period of eighteen (18) months from the date
that your employment terminates (“Date of Termination”), you will not, without
the prior written permission of Terex, directly or indirectly, (i) enter into
the employ of or render any services to any person, firm, or corporation engaged
in the manufacture or sale of products currently manufactured or distributed by
Terex (a “Competitive Business”); (ii) engage in any Competitive Business for
your own account; (iii) become associated with or interested in any Competitive
Business as an individual, partner, shareholder, creditor, director, officer,
principal, agent, employee, trustee, consultant, advisor or in any other
relationship or capacity; or (iv) solicit, induce or entice, or cause any other
person or entity to solicit, induce or entice to leave the employ of Terex, any
person who was employed or retained by Terex on the Date of Termination.
However, nothing in this Agreement shall preclude you from investing your
personal assets in the securities of any corporation or other business entity
which is engaged in a business competitive with that of Terex if such securities
are traded on a national stock exchange or in the over-the-counter market and if
such investment does not result in your beneficially owning, at any time, more
than five percent (5%) of the publicly-traded equity securities of such
competitor.

 

You agree to keep confidential and not disclose to any person any information
relating to Terex’s business and/or finances, which information was obtained
during and/or as incident to or in connection with your employment with Terex
and which otherwise is not



public information. The foregoing shall not prevent you from giving required
information to proper legal authorities.

 

Bob, we want to thank you again for your continuing commitment to Terex. If you
have any questions at all, please let me know.

 

Sincerely yours,

 

/s/ Kevin Barr

Kevin Barr

 

 

Accepted and Agreed:

 

/s/ Robert Wilkerson

Robert Wilkerson

 

Dated: October 13, 2006

 

 

 

 

 

 